Determination by respondent, suspending for 60 days petitioner’s driving license for a violation of section 510 (subd. 3, par [e]) of the Vehicle and Traffic Law (gross negligence in the operation of a motor vehicle) annulled on the law, with costs. In our opinion, respondent’s finding of gross negligence was not supported by substantial evidence and the resulting suspension for 60 days constituted an abuse of discretion. Brennan, Acting P. J., Rabin, Benjamin, Munder and Martuseello, JJ., concur.